DETAILED ACTION
The response filed on 05/19/2020 has been entered and fully considered.
Claims 1-19 are pending in the present application of which claims 1 and 10 are independent, where claims 1-9 are  directly or indirectly  depend on claim 1, claims 10-19  are  directly  or indirectly depend on claim 10. 

Information Disclosure Statement
The IDS submitted on 05/19/2020, 10/20/2020, and 09/23/2021 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 06/11/2022 has been entered.
Allowable Subject Matter

Claims 1-19  are allowed. No reason for allowance is needed as the record is clear in light of applicant's previous arguments and the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAZ R SHEIKH whose telephone number is (571)272-3795.  The examiner can normally be reached on 7 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on  5 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe  Asefa/
Examiner, Art Unit 2476




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476